Citation Nr: 1201789	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-26 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than June 14, 2005, for an award of a total rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran was assigned an effective date for TDIU of June 14, 2005 apparently based on his statement at one point that he first became unable to work as of that date.  However, the record contains evidence from the Social Security administration indicating that the Veteran last had substantial earnings for Social Security purposes in 1990.  The RO should consider this evidence that was submitted after the most recent SSOC.  38 C.F.R. § 19.31 (2011).  The RO should also contact the Veteran and ask him to provide any additional evidence or argument that addresses the question of when he first became unable to secure substantially gainful employment due to his service-connected disabilities.  Despite the evidence from Social Security showing no significant earnings for Social Security purposes since 1990, it is possible that the Veteran had had other earnings from employment.  The Veteran should be asked if he has had any other earnings from employment.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  Unless specifically provided otherwise, the effective date of an award based on a claim for increase, to include a claim for benefits based on individual unemployability, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. §§ 3.400(o) (1) and (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.155(a) (2011), the Veteran or a representative of the Veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Under 38 C.F.R. § 3.157(b) (2011), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination, or admission to a VA hospital will be accepted as an informal claim for increased benefits.  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  Id.  

In cases where the schedular rating is less than 100 percent, a total disability rating may be assigned when the individual is unable to secure or follow a substantially gainful occupation as the result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

When an RO is considering a claim for an increased rating from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the claims file or under VA control, any evaluation of that rating increase must consider an evaluation of a reasonably raised claim of entitlement to a total rating based on individual unemployability.  Norris v. West, 12 Vet. App. 413, 418 (1999); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability).

In VA Form 21-8940 dated in February 2006 the Veteran reported that he became too disabled to work on June 14, 2005, but as noted, there is other information in the record that tends to suggest an earlier date for when the Veteran became too disabled to work.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to submit to identify any evidence related to when he first became unable to work or obtain substantially gainful employment based on his service connected disabilities.  Obtain any evidence the he identifies.  All efforts to obtain the evidence should be documented in the claims file.  

2.  Contact the Veteran and ask him to indicate whether or not he has had more than marginal employment since 1990.  Obtain details regarding dates and types of employment, if any, that he identifies.

3.  After completing the development above, the RO should readjudicate the claim for an effective date earlier than June 14, 2005 for entitlement to TDIU.  The RO should specifically consider the Social Security earnings statement submitted in January 2009, as well as any other evidence that the relevant.  The RO should issue an SSOC to the Veteran.  If the benefit remains denied, the veteran should be provided with an appropriate opportunity to respond and then the appeal should be returned to the Board.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

